Citation Nr: 0519301	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for the service-
connected residuals of a cervical whiplash injury with 
chronic strain of the left trapezius muscle in the cervical 
and inner scapula portions, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased evaluation for the service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
August 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision in which the RO 
denied claims of service connection for PTSD and an 
evaluation in excess of 10 percent for the service-connected 
lumbosacral strain.  The RO also granted an increased rating 
of 20 percent for the residuals of a cervical whiplash 
injury.  

In September 2001, the Board remanded this case to the RO for 
additional evidentiary development.  

In January 2005, the RO granted an increased rating of 40 
percent for the service-connected lumbosacral strain.  

The RO also granted an increased rating of 30 percent for the 
service-connected residuals of a cervical whiplash injury.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matters of increased ratings for the 
service-connected lumbosacral strain and residuals of a 
cervical whiplash injury remain in appellate status.  

The Board notes that, in an April 1997 rating decision, the 
RO determined that new and material evidence had not been 
received to reopen a previously claim of service connection 
for an affective disorder, which was claimed as secondary to 
a sexual assault in service.  

In Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
determined that a claim based on the diagnosis of a new 
mental disorder states a new claim when the new disorder has 
not been diagnosed and considered at the time of the prior 
claim.  

In this case, although the RO has previously denied service 
connection for psychiatric illness as secondary to a claimed 
personal assault, it appears that the issue of service 
connection for PTSD was never addressed by the RO prior to 
the January 1999 rating decision.  

Thus, the Board finds that the RO was correct in 
characterizing the current claim of service connection for a 
PTSD as a new and original claim.  

The claims for increase are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on her part.  



FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
several medical providers have related the diagnosis to a 
claimed in-service sexual assault/rape.  

2.  The veteran's claimed in-service stressor is not related 
to combat.  

4.  The occurrence of the veteran's claimed in-service sexual 
assault/rape is supported by credible corroborating evidence.  



CONCLUSION OF LAW

The veteran's disability manifested by PTSD is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary matter

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

It appears that the evidence on file supports the award of 
service connection for the claimed PTSD.  Thus, the Board 
finds that it may proceed with a decision granting that claim 
without prejudice to the veteran.  


II.  Service connection for PTSD

The veteran essentially contends that she developed PTSD as a 
result of an alleged rape in service.  In a statement 
received in June 1998, the veteran described the events 
surrounding the alleged rape.  She reported that she was on 
guard duty at Fort Leonard Wood, and had been left alone by 
another soldier who went to get a drink.  She indicated that 
a man attacked her with a knife and threatened to cut her 
throat.

The veteran reported that she was admitted to the Army 
hospital at Fort MacDonald, and that she was treated for 
knife wounds on her thighs and for internal injuries 
sustained from being hit with a rifle.  The veteran explained 
that it was later discovered that she was pregnant as a 
result of the rape, and she was advised by a counselor to 
have an abortion.  She indicated that she was called to the 
office of two commanding officers, who gave her money for the 
abortion and told her that she was being given an honorable 
discharge.

The veteran has reported that she proceeded to receive 
counseling immediately following her separation from service.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor. 38 C.F.R. § 
3.304(f).

In this case, the veteran's PTSD claim is based on an in-
service rape.  

As such, evidence from sources other than the service records 
may corroborate an account of a stressor incident.  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  

The evidence of behavior changes following a claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA may not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing an 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  

The Board notes that the veteran's service medical records 
are negative for any reports of a rape occurring in service.  
There is also no record of the veteran having been treated 
for knife wounds or internal injuries sustained as a result 
of being attacked.  

These records do show, however, that she was found to be 
pregnant in August 1982, and received counseling about the 
options of having an abortion or giving the baby up for 
adoption.  

In an August 1982 counseling note, it was noted that the 
veteran expressed concern that her family would not be able 
to support her with the baby.  Later that month, the veteran 
was given a "pregnancy discharge."  

The medical evidence of record includes an August 1982 report 
from a private clinic showing that the veteran obtained an 
abortion.  The records from this facility also show that she 
was tested for gonorrhea, but the results were found to be 
negative.  

The record also reflects that, within one month of her 
separation from service, the veteran filed a formal claim of 
service connection for psychological problems resulting from 
a rape that reportedly occurred in May 1982.  

In the report of a VA neuropsychiatric examination conducted 
in December 1982, it was noted that the veteran had described 
being raped at Fort Leonard Wood.  She reported that she had 
become pregnant as a result of the rape and subsequently had 
an abortion.  She described being very depressed since that 
incident and having nightmares.  

The examiner advised her to seek counseling at a rape crisis 
clinic, but she stated that did not want to go because she 
would have to talk about the incident.  

The examiner found that the veteran was chronically depressed 
and experiencing anorexia, insomnia and no libido.  It was 
noted that she was withdrawn from others, and did not wish to 
speak with anyone.  It was also noted that she was terrified 
of all males and had burst into tears during the interview.  
The examiner noted diagnoses of affective disorder, dysthymic 
disorder and depression.  

Subsequent medical evidence includes a July 1988 statement 
from a private therapist who shows that she had been involved 
in treating the veteran for problems stemming from sexual 
abuse while in the military.  It was noted that she had also 
suffered sexual abuse as a child.  

Starting in 1998, the medical evidence of record contains 
numerous diagnoses of PTSD related to the reported rape in 
service.  In a May 1998 clinical note, a VA psychologist 
noted that the veteran was demonstrating classic symptoms of 
PTSD as a result of a rape in service.  It was noted that she 
had a history of cocaine use, which she used to numb herself 
from the PTSD.  

In October 2002, the RO arranged for the veteran to undergo a 
VA psychiatric examination to clarify the nature and etiology 
of the claimed PTSD.  The examiner noted reviewed the claims 
folder and determined that the symptoms noted during her 
December 1982 VA examination clearly would fit the profile of 
PTSD.  

The examiner also noted that there was no indication in her 
service medical records of a sexual assault, but that the 
record did show that she had become pregnant and obtained an 
abortion prior to her discharge.  

The psychiatrist concluded that it was at least as likely as 
not that the veteran suffered from PTSD as a result of the 
in-service rape.  The examiner noted that her symptoms were 
clearly a result of the incident and that his opinion was 
rendered "with a high degree of confidence."  

The examiner explained that the record showed a severe change 
in her personality and level of functioning after the Army, 
which he believed only could have resulted from a traumatic 
event such as a sexual assault.  

The RO subsequently returned the claims folder to the VA 
psychiatrist for commentary as to conflicting details in 
different statements submitted by the veteran in which she 
described her in-service rape.  

In a March 2003 addendum, the examiner indicated that he 
could not account for discrepancies in the veteran's reports 
of the details surrounding her in-service assault.  However, 
the examiner reiterated his belief that the record did 
suggest that it was at least as likely as not that the 
veteran suffered from PTSD as a result of a rape in service.  

In light of this evidence, the Board concludes that the 
competent and probative evidence of record supports a finding 
that the veteran has PTSD as a result of service.  

The Board found the most probative evidence in this regard to 
be the report of the October 2002 VA examiner, who reviewed 
the veteran's claims folder and concluded that he did meet 
the diagnostic criteria for PTSD.  

The Board believes this opinion to be consistent with the 
numerous clinical notes and other treatment records showing 
that she has PTSD that has been related to an in-service 
rape.  

Having found that there is a current diagnosis of PTSD that 
has been linked to the alleged in-service stressor, the Board 
must still determine whether there is credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician 
making the diagnosis accepted the sufficiency of the in-
service stressor.  Nevertheless, since the diagnostician does 
not generally have firsthand knowledge of whether a stressor 
actually occurred, credible evidence is required to verify 
that element.  

Thus, even though the October 2002 VA examiner believed that 
the veteran's statements regarding her in-service rape were 
credible, there must be other credible evidence of record to 
verify that it in fact occurred.  

In this regard, the Board recognizes that there is no 
specific documentation showing that the veteran reported 
being raped while on active duty.  

However, the record does reflect that she became pregnant at 
the same time that the rape allegedly occurred, and that she 
subsequently had an abortion.  

The record also reflects that she was tested for a sexually 
transmitted disease at that same time and first reported to 
VA that she had been raped within one month of her separation 
from service.  

The record also reflects that the veteran underwent a VA 
examination in December 1982 in which she described various 
symptoms that she had been experiencing since the rape 
occurred, including a number of ways that her behavior had 
changed.  

Given the proximity of this examination to her separation 
from service, the Board believes that this report constitutes 
evidence of the type of behavioral changes contemplated by 
38 C.F.R. § 3.304(f) as an indication that a sexual assault 
occurred.  

In short, although there are some discrepancies apparent in 
the various descriptions offered by the veteran of the 
alleged in-service rape since she first reported it in August 
1982, the Board finds that there is sufficient corroborative 
evidence of record to establish that the rape did occur.  

Thus, there is credible evidence of record showing that the 
alleged in-service rape occurred, and competent evidence 
indicating that the veteran has PTSD as a result of that 
rape.  Accordingly, the Board finds that service connection 
for PTSD, resulting from an in-service sexual assault, is 
warranted.  See 38 C.F.R. § 3.304(f).  



ORDER

Service connection for PTSD is granted.  





REMAND

The Board believes that an additional VA examination is 
necessary to reconcile the conflicting medical evidence of 
record regarding the severity of the veteran's service-
connected cervical and lumbar spine disorders.  

Furthermore, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of functional loss and of 
all factors identified in 38 C.F.R. §§ 4.40, 4.45 (2004).  

The Board is concerned that the most recent VA examination, 
which was conducted in July 2003, did not contain findings 
necessary for a determination as to functional loss.  

In addition, the Board notes that there is no indication that 
x-ray studies of the lumbosacral have been obtained since 
1998, and no indication that x-ray studies of the cervical 
spine have ever been obtained during the pendency of this 
appeal.  

The Board is cognizant that a VA physician who examined the 
veteran in July 2003 recommended to the veteran that she 
undergo x-rays of her cervical spine, and that she declined.  
On Remand, the RO must instruct the examiner to obtain x-ray 
studies of both the cervical and lumbosacral spines.  

Furthermore, the veteran is advised that "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one- way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  

"If a [claimant] wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992), 
which noted that the veteran's refusal to cooperate after 
reporting for VA examinations made the two-way street more 
akin to "a blind alley," and cautioned that a veteran "must 
be prepared to meet the requirements of the Court's ruling in 
Wood and of 38 C.F.R. §§ 3.326, by cooperating with the VA's 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim."  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated her for her service-connected 
disabilities.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the severity of the service-connected 
cervical and lumbosacral spine 
disabilities.  The examiner should be 
instructed to include x-ray studies of 
both the cervical and lumbosacral spines, 
and to provide complete observations of 
the ranges of motion of the cervical and 
lumbosacral spine.  All findings should 
be reported in detail.  The examiner 
should specifically document whether 
there is any favorable or unfavorable 
ankylosis of the spine.  The examination 
report should include specific responses 
to the following medical questions:

a.  Does either the cervical or 
lumbosacral spine exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?  

b.  Does pain significantly limit 
functional ability during flare-ups or 
when the cervical or lumbosacral spine 
is used repeatedly over a period of 
time (these determinations should also, 
if feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?  

c.  Please identify any neurological 
findings related to the service-
connected cervical or lumbosacral 
disabilities and fully describe the 
extent and severity of those symptoms.  

d.  In addition, if possible, please 
state whether the cervical or 
lumbosacral spine disabilities have 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

3.  The RO should the readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and her 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


